Chapman, C. J.
The instruction that the burden was upon the plaintiff to establish the fact that the lease in question was executed and delivered by the defendant under such circumstances as to make it a valid contract, was correct. But the defence set up was that the defendant had been induced by fraudulent representations to execute the lease, and that it was void for that reason. On that point, the instruction was that if the jury believed such representations were made, or if they, on the whole testimony, could not say whether the lease had been executed and delivered under such circumstances as to make it a valid contract, as had been explained to them, the verdict should be for the defendant. We understand this instruction to imply that the burden was on the plaintiff to prove that there were no fraudulent misrepresentations, and not upon the defendant to prove that such misrepresentations were made, and that, if the jury doubted whether they were made, they should find for the defendant.
But the established rule of law is, that fraud is not to be presumed ; and it follows that the burden is on the party who relies upon such a defence to allege and prove it. Stewart v. Thomas, 15 Gray, 171. It is also held that when a will has been executed, and the probate is opposed on the ground that it was executed under undue influence, the burden of proof is on the party alleging this influence. Baldwin v. Parker, 99 Mass. 79, *450The principle applicable to both cases is the same. The jury should have been instructed in this case that the burden was on the defendant to prove the alleged misrepresentations.

Exceptions sustained.